10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00694-RAJ-MAT Document 44 Filed 01/29/20 Page 1 of 4

LAW OFFICES OF MAXIM LISSAK, PLLC
Maxim Lissak, Esq. (WASBA: 49605)
(Local Counsel for Plaintiff Nasim Ghazanfari)
maxim@lissaklawfirm.com
400 112" Ave NE, Suite 140
Bellevue, WA 98004
Phone: (206) 229-6602
Facsimile: (206) 425-650-8490

C.0. LAW, APC

Clark Ovruchesky, Esq. (CA SBN 301844)
(Pro Hac Vice)

co@colawealifornia.com

2404 Broadway, Suite 150

San Diego, CA 92102

Telephone: (619) 356-8960

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON (SEATTLE)

NASIM GHAZANFARI,
Plaintiff,

VS.

TOYOTA MOTOR CREDIT
CORPORATION d/b/a LEXUS FINANCIAL
SERVICES; TRANS UNION, LLC;
EXPERIAN INFORMATION SOLUTIONS,
INC.; and EQUIFAX INFORMATION
SERVICES LLC;

Defendants.

 

 

CASE NO, 2:19-cv-00694-RAJ-MAT

STIPULATION AND ORDER OF
DISMISSAL WITH PREJUDICE AS TO
DEFENDANT EQUIFAX
INFORMATION SERVICES LLC

Plaintiff Nasim Ghazanfari, by counsel, and Defendant Equifax Information Services LLC

(“Equifax”), by counsel, hereby stipulate and agree that all matters herein between them have

been compromised and settled, and that Plaintiff's cause against Equifax should be dismissed,

with prejudice, with each party to bear its own costs and attorneys’ fees.

Mf

Hl

STIPULATION AND ORDER OF DISMISSAL - 1
(2:19-cv-00694-RAJ-MAT)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00694-RAJ-MAT Document 44 Filed 01/29/20 Page 2 of 4

Date: Januarv 29. 2020

Date: January 29. 2020

STIPULATION AND ORDER OF DISMISSAL - 2
(2:19-cv-00694-RAJ-MAT)

Respectfully submitted,

s/ Clark Ovruchesky (Pro Hoc Vice)
Clark Ovruchesky, Esq.

C.O. Law APC

2404 Broadway, Suite 150

San Diego, CA 92102

Telephone: (619) 356-8960

Fax: (619) 330-7610

E-Mail: co@colawcalifornia.com

Maxim Lissak, Esq. (local counsel)
Law Offices of Maxim Lissak, PLLC
400 [112th Avenue NE, Suite 140
Bellevue, WA 98004

Telephone: (206) 229-6602

E-Mail: maxim@lissaklawfirm.com

Counsel for Plaintiff Nasim Ghazanfari

s/ Jeffrey M_ Edelson (with consent)
Jeffrey M. Edelson

MARKOWITZ HERBOLD PC
1211 SW 5* Avenue, Suite 3000
Portland, OR 97204-3730
Telephone: (503) 295-3085
E-Mail: JeffEdelson@@MHGM.com

Counsel for Defendant Equifax
Information Services LLC

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:19-cv-00694-RAJ-MAT Document 44 Filed 01/29/20 Page 3 of 4

IT IS SO ORDERED.

Dated this by day of

 

Riéfard A. Jones
United States District Ji

STIPULATION AND ORDER OF DISMISSAL - 3
(2:19-cv-00694-RAJ-MAT)

 
